AMENDMENT NO. 1 TO

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
as of November 13, 2015 (the “Effective Date”) by and between Safety Quick
Lighting & Fans Corp., a Florida corporation (the “Company”), and the
undersigned (the “Holder” and together with the Company, the “Parties”, and
each, a “Party”).

 

WHEREAS, in connection with the Company’s offering to purchase up to $4,000,000
of its Company’s common stock (the “Offering”), the Parties entered into that
certain Registration Rights Agreement, dated June 12, 2015 (the “Registration
Rights Agreement”) and that certain Securities Subscription Agreement, dated
June 12, 2015 (the “Subscription Agreement”), whereby the Holder subscribed for
and received shares of the Company’s common stock pursuant to the first closing
of the Offering, which occurred on June 12, 2015 (the “Closing Date”);

 

WHEREAS, the Registration Rights Agreement provides that the Company will use
its Reasonable Best Efforts to file a registration statement with the Commission
within 150 days of the date of the Closing Date (the “Registration Obligation”),
and provides for specified damages if the Registration Obligation is not timely
met;

 

WHEREAS, pursuant to the terms of the Subscription Agreement, the Company’s
Board of Directors twice extended the term of the Offering, with an ultimate end
date of November 6, 2015, and conducted a second closing on August 14, 2015 and
a third and final closing on November 6, 2015;

 

WHEREAS, all investors in the Offering entered into a registration rights
agreement substantially in the same form as the Registration Rights Agreement
with the Holder, each tied to the particular date of closing for each such
investor’s subscription;

 

WHEREAS, due to the extension of the Offering and the recent third and final
closing, the Parties have determined that additional time to file a registration
statement in connection with the Registration Obligation is necessary in order
to minimize expenses and further the Company’s operational and financial
stability;

 

WHEREAS, the Parties desire to amend the Registration Rights Agreement to extend
the Mandatory Filing Date to align with the second closing date of the Offering,
on the terms and subject to the conditions set forth herein; and

 

WHEREAS, pursuant to Section 6(f) of the Registration Rights Agreement, the
amendment contemplated by the Parties must be contained in an instrument in
writing signed by the Parties.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows: 

 

1. Definitions. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Registration Rights Agreement.

 

2. Amendments to the Registration Rights Agreement.

 

(i) Subsection (a) of Section 2 of the Registration Rights Agreement is hereby
amended by deleting subsection (a) of Section 2 in its entirety and by
substituting therefore the following: “(a) Mandatory Registration. The Company
shall, on or before January 11, 2016 (the “Mandatory Filing Date”), use its
Reasonable Best Efforts to file with the Commission a Registration Statement
(the “Mandatory Registration Statement”), covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Mandatory Registration Statement required hereunder shall be on
Form S-1 or Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-1 or Form S-3, in which case the
Mandatory Registration Statement shall be on another appropriate form in
accordance herewith).”

 



 



3. Date of Effectiveness; Limited Effect. This Amendment will be deemed
effective as on the Effective Date. Except as expressly provided in this
Amendment, all of the terms and provisions of the Registration Rights Agreement
are and will remain in full force and effect and are hereby ratified and
confirmed by the Parties. On and after the Effective Date, each reference in the
Registration Rights Agreement to “this Agreement,” “the Agreement,” “hereunder,”
“hereof,” “herein” or words of like import, and each reference to the
Registration Rights Agreement in any other agreements, documents or instruments
executed and delivered pursuant to, or in connection with, the Registration
Rights Agreement, will mean and be a reference to the Registration Rights
Agreement as amended by this Amendment.

 

4. Representations and Warranties. Each Party hereby represents and warrants to
the other Party that:

 

(i) It has the full right, power and authority to enter into this Amendment and
to perform its obligations hereunder and under the Registration Rights Agreement
as amended by this Amendment.

 

(ii) The execution of this Amendment by the individual whose signature is set
forth at the end of this Amendment on behalf of such Party, and the delivery of
this Amendment by such Party, have been duly authorized by all necessary action
on the part of such Party.

 

(iii) This Amendment has been executed and delivered by such Party and (assuming
due authorization, execution and delivery by the other Party hereto) constitutes
the legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms.

 

5. Miscellaneous.

 

(i) This Amendment constitutes the sole and entire agreement of the Parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.

 

(ii) The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.

 

(iii) This Amendment shall inure to the benefit of and be binding upon each of
the Parties and each of their respective successors and assigns.

 

(iv) This Amendment is governed by, and construed in accordance with, the laws
of the State of Florida, without regard to the conflict of laws provisions of
such State.

 

(v) This Amendment may be executed in any number of counterparts and by
electronic transmission or facsimile, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.

  

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

  

THE COMPANY:

 

SAFETY QUICK LIGHTING & FANS CORP.

  

 By:   Name:   Title: 

 

  

THE HOLDER:

 



 By:   Name:   Title: 





